Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 6-7, 9, 12, 14-15, 17, and 20 are pending. Claims 1, 9 and 17 are independent.  Claims 2-3, 5, 10-11, 13, and 18-19 were canceled by the AFCP 2.0 submission of 7/14/2021 and Claims 8 and 16 were canceled by the Examiner’s Amendments of this action.
This Application was published as U.S. 20200043486.   
Apparent priority is 2 August 2018.
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Mr. Greg Lundt on 7/29/2021.
Note that a set of amendments to Claims under AFCP 2.0 were filed on 7/14/2021 and Entered.
The following Examiner’s Amendments amend the Claims AFTER the entry of the submission of 7/14/2021.
Cancel Claims 8 and 16.
Amend independent Claims 1, 9, and 17 and dependent Claims 6 and 14 as as follows:
Listing of Claims
	
1. 	An apparatus comprising:
a sound sensor;
an audio output device;
one or more communication interfaces; 
one or more processor devices coupled to the sound sensor, the audio output device and the one or more communication interfaces; and
one or more memory devices coupled to the one or more processor devices and storing instructions executable by the one or more processor devices to:
receive a mute data setting indicating a muted or unmuted state of a first voice communication session with a first party from a user;
generate first audio data based on sound detected by the sound sensor at a first time;
initiate transmission, via the one or more communication interfaces, of the first audio data to another device during the first voice communication session based on a determination that the sound sensor is unmuted with respect to the first voice communication session at the first time based on the state of the mute data setting indicating unmuted;
generate second audio data based on sound detected by the sound sensor at a second time;
refrain from initiating transmission of the second audio data to the other device during the first voice communication session based on a determination that the sound sensor is muted with respect to the first voice communication session at the second time based on the state of the mute data setting indicating muted; 
initiate a natural language processing operation on the second audio data based on detecting a wake phrase in the second audio data, including initiating transmission, via the one or more communication interfaces, of the second audio data to a remote natural language processing device; 
initiate a second voice communication session with a second party, via the one or more communication interfaces, based on a response from the natural language processing device to a spoken command detected in the second audio data; 
initiate transmission, via the one or more communication interfaces, of second audio data to a device of the second party during the second voice communication session based on a determination that the sound sensor is muted with respect to the first voice communication session at the second time based on the state of the mute data setting indicating muted without placing the first voice communication session on hold; 
initiate output, via the audio output device, of sound based on communication data received, via the one or more communication interfaces, from the other device during the first voice communication session and based on output data received, via the one or more communication interfaces, from the device of the second party during the second voice communication session; and
conduct the first voice communication session and the second voice communication session in parallel.

2. (Cancelled)

3. (Cancelled)	 

4. 	 The apparatus of claim 1, wherein the second voice communication session is associated with an emergency service.

5. (Cancelled)

6. 	 The apparatus of claim 1, wherein initiating the natural language processing operation includes storing, in the one or more memory devices, a note associated with the first voice communication session based on a spoken command detected in the second audio data.

7. 	 The apparatus of claim 1, wherein the second audio data includes the wake phrase. 

8. (Cancelled)

9. 	 A computer readable storage device storing instructions, the instructions executable by one or more processor devices to:
receive a mute data setting indicating a muted or unmuted state of a first voice communication session with a first party from a user;
generate first audio data based on sound detected by a sound sensor at a first time;
initiate transmission, via one or more communication interfaces, of the first audio data to another device during the first voice communication session based on a determination that the sound sensor is unmuted with respect to the first voice communication session at the first time based on the state of the mute data setting indicating unmuted;
generate second audio data based on sound detected by the sound sensor at a second time;
refrain from initiating transmission of the second audio data to the other device during the first voice communication session based on a determination that the sound sensor is muted with respect to the first voice communication session at the second time based on the state of the mute data setting indicating muted; 
initiate a natural language processing operation on the second audio data based on detecting a wake phrase in the second audio data, including initiating transmission, via the one or more communication interfaces, of the second audio data to a remote natural language processing device;
initiate a second voice communication session with a second party, via the one or more communication interfaces, based on a response from the natural language processing device to a spoken command detected in the second audio data; 
initiate transmission, via the one or more communication interfaces, of second audio data to a device of the second party during the second voice communication session based on a determination that the sound sensor is muted with respect to the first voice communication session at the second time based on the state of the mute data setting indicating muted without placing the first voice communication session on hold; 
initiate output, via an audio output device, of sound based on communication data received, via the one or more communication interfaces, from the other device during the first voice communication session and based on output data received, via the one or more communication interfaces, from the device of the second party during the second voice communication session; and
conduct the first voice communication session and the second voice communication session in parallel.

10. (Cancelled)

11. (Cancelled)

12. 	The computer readable storage device of claim 9, wherein the second voice communication session is associated with an emergency service.

13. (Cancelled)

14. 	The computer readable storage device of claim 9, wherein initiating the natural language processing operation includes storing, in one or more memory devices, a note associated with the first voice communication session based on a spoken command detected in the second audio data.

15. 	The computer readable storage device of claim 9, wherein the second audio data includes the wake phrase. 

16. (Cancelled)

17. 	A method comprising:
receiving a mute data setting indicating a muted or unmuted state of a first voice communication session from a user;
generating first audio data based on sound detected by a sound sensor at a first time;
transmitting, via one or more communication interfaces, the first audio data to another device during the first voice communication session based on a determination that the sound sensor is unmuted with respect to the first voice communication session at the first time based on the state of the mute data setting indicating unmuted;
generating second audio data based on sound detected by the sound sensor at a second time;
refraining from transmitting the second audio data to the other device during the first voice communication session based on a determination that the sound sensor is muted with respect to the first voice communication session at the second time based on the state of the mute data setting indicating muted; 
initiating a natural language processing operation on the second audio data based on detecting a wake phrase in the second audio data, including initiating transmission, via the one or more communication interfaces, of the second audio data to a remote natural language processing device;
initiating a second voice communication session to a second party, via the one or more communication interfaces, based on a response from the natural language processing device to a spoken command detected in the second audio data;
initiating transmission, via the one or more communication interfaces, of second audio data to a device of the second party during the second voice communication session based on a determination that the sound sensor is muted with respect to the first voice communication session at the second time based on the state of the mute data setting indicating muted without placing the first voice communication session on hold; 
initiating output, via an audio output device, of sound based on communication data received, via the one or more communication interfaces, from the other device during the first voice communication session and based on output data received, via the one or more communication interfaces, from the device of the second party during the second voice communication session; and
conducting the first voice communication session and the second voice communication session in parallel.

18. (Cancelled)

19. (Cancelled)

20. 	The method of claim 17, wherein the second voice communication session is associated with an emergency service.

Support for the above amendments may be found at “[0052] … The communication session with the other communication device 152 and the emergency call with the emergency service communication device 302 are conducted by the communication device 102 in parallel with neither session being put on hold….”
Allowable Subject Matter
Pending Claims 1, 4, 6-7, 9, 12, 14-15, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular the independent Claims include first a mute data setting that is set at the initiation of the process and generating audio data based on input voice of the user of the device of the invention to be transmitted to the first party (e.g. Bob) on the other side of the first telephone call after checking the mute setting and receiving further and second input voice from the user but refraining from the sending of this voice to the first party (Bob) on the other side of the first call because the mute setting that must be checked is now set to mute  and initiating an NLP operation on the second voice input of the user to look for a wake-phrase such as Polycom and then sending the entire second audio data to a remote NLP device for further NLP processing and detecting a command after the wake-phrase such as Call 911 and receiving this command at the device of the user to execute the Call 911 command to start a second voice call to a second party (i.e. 911) and speaking to 911 while the first party (Bob) cannot hear the conversation with 911 but the user can still hear the first party (Bob) when he talks when considered in the context of the Claim as a whole and including all of the limitations of the Claim was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note the following.
Soby (U.S. 2016/0227025) teaches conducting two or more calls in parallel when neither call is on hold and the user can hear all the other parties but not all the other parties can hear the user.  The user can be on a conference call or on hold with a vendor and during this first call, the user either receives or makes a second call to another party and conducts a conversation with this other party all the while listening in on the conference call or hearing when the hold ends and a representative actually answers.  Abstract.  [0002], [0003], Figures 6A and 6B and 8.
Liang (U.S. 2007/0003044) teaches a “partial hold” option where the user can still hear the conversation and activity that occurs on the first call so that he can switch back to the first call in case he is called upon to do so.  Abstract.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659